Bronson, Chief Justice.
Judgment has been properly entered on the bail bond for the penalty. But the plaintiffs have made a mistake in executing a writ of inquiry of damages in the bail bond action. (2 R. S. 358, §§ 12,14.) But this void proceeding has not injured the defendants. The plaintiffs have not acted upon it; no execution has been issued on the judgment. Before that is done the plaintiffs will probably assess damages in the original action. If they do not, it will be time enough then to move. At present, there is no irregularity which has injured or can affect the defendants.
Taxing costs without notice is a ground for asking a re-taxation ; but not for setting aside the judgment. Motion denied with costs.